  Case 1:19-cr-00059-LO Document 143 Filed 09/15/20 Page 1 of 6 PageID# 911




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                          )
                                                  )
               v.                                 )     Criminal No. 1:19cr59
                                                  )
DANIEL EVERETTE HALE                              )


             GOVERNMENT’S UNCLASSIFIED RESPONSE TO DEFENSE’S
               MOTION TO COMPEL PRODUCTION OF UNREDACTED
            VERSION OF CLASSIFIED DOCUMENT (BATES No. 13318-13325) 1

       In the course of providing classified discovery to the defense, the government produced a

classified document that was Bates numbered 13318 to 13325 (“the Document”). Prior to

producing the Document to the defense, the government redacted certain information within the

Document, all of which was classified.

       On September 1, 2020, Hale filed a motion to compel disclosure of the unredacted

version of the Document. Dkt. No. 141. Hale speculates that, under Fed. R. Crim. P. 16, Brady

v. Maryland, 373 U.S. 83 (1963) and/or Giglio v. United States, 405 U.S. 150 (1972), he is

entitled to the information that was redacted from the Document.

       In reviewing the redactions in light of Hale's motion, we recognized that a small portion

of text on the pages of the Document marked as Bates 13323 and 13324 was redacted, but should

not have been. Accordingly, we will provide to Hale copies of those pages without such




       1
         This pleading is filed in conjunction with the filing earlier today of the Government's In
Camera, Ex Parte, Under Seal Response to Defense's Motion to Compel Production of
Unredacted Version of Classified Document Bates No. 13318-13325 ("Government's Ex Parte
Pleading"). The caption of the Government's Ex Parte Pleading mistakenly referenced the last
page of the document at issue as "13225" instead of "13325".
  Case 1:19-cr-00059-LO Document 143 Filed 09/15/20 Page 2 of 6 PageID# 912




redactions. 2 Hale is not, however, entitled to disclosure of the rest of the information that was

redacted from the Document. Aside from the information that will be provided from the pages

marked as Bates Nos. 13323 and 13324, the redacted information now at issue properly was

redacted.

       Because the remainder of the information redacted from the Document is not exculpatory

or impeaching of a government witness, Hale is not entitled to it under Brady or Giglio. After

all, “[m]ere speculation about the existence of potentially exculpatory or impeaching evidence is

insufficient to give the defense access to materials under Brady and Giglio.” United States v.

Jones, 378 F. App’x. 359, 360 (4th Cir. 2010).

       With respect to the information to which he is entitled in discovery, Hale is similarly

situated to every other defendant. The law properly requires the disclosure of certain

information in pre-trial discovery, but it does not entitle any defendant to disclosure simply

because he suspects that materials in the government’s possession might prove interesting to

him. As the Supreme Court has stated, “it is the State that decides which information must be

disclosed” and “the prosecutor’s decision on disclosure is final.” Pennsylvania v. Ritchie, 480

U.S. 39, 59 (1987).

       In Ritchie, the Supreme Court reversed a state court ruling that allowed a defendant to

examine confidential information in the government’s possession in order to present arguments

in favor of disclosure, even after the government determined that such information was not

discoverable. Even though “the eye of an advocate may be helpful to a defendant in ferreting out



       2
           The information that was redacted, but that should not have been, consists of the last
two rows of a chart (referenced on the page marked as Bates 13322), on the pages marked as
Bates 13323 and 13324. This information is not new to the defense; as explained in the
Government's Ex Parte Pleading, that same information previously was provided to the defense
in its original form.
                                                  2
  Case 1:19-cr-00059-LO Document 143 Filed 09/15/20 Page 3 of 6 PageID# 913




information,” the “settled practice” is for the prosecutor to decide which information must be

disclosed. Id. See Kasi v. Angelone, 300 F.3d 487, 504-05 (4th Cir. 2002) (relying on Ritchie

for the principle that it is the prosecutor and not the defendant who gets to make the

determination of materiality for purposes of disclosure).

       In short, "[d]efense counsel has no constitutional right to conduct his own search of the

government’s files to argue relevance." Id. at 505, quoting Ritchie, 480 U.S. at 59. Accordingly,

"[m]ere speculation about the existence of potentially exculpatory or impeaching evidence is

insufficient to give the defense access to materials under Brady." United States v. Pearson, 2016

WL 7647523 (E.D.Va. Aug. 11, 2016) (Ellis, J.) (citation omitted). See also Freeman v. Griffin,

2019 WL 8274272 at 10 (S.D.N.Y. July 30, 2019) ("Conclusory allegations that the government

‘suppressed’ or ‘concealed’ evidence do not entitle [petitioner] to relief”).

       As further discussed below, because the information at issue is classified, the government

need not produce it unless it is relevant and helpful to the defense - which it is not. But the

redacted information at issue here is not discoverable even under the standard for unclassified

information set forth in Fed. R. Crim. P. 16(a)(1)(E). Under that rule, a document is

discoverable if it is: (i) material to preparing a defense; (ii) the government intends to use the

document in its case-in-chief, or (iii) the document was obtained from or belongs to the

defendant. The government does not intend to use the Document in its case-in-chief, and it does

not belong to Hale. Further, the information redacted from the Document is not material to the

Hale’s defense.

        "[A]n item that the government is required to provide must not only be exculpatory but

also material in the sense that its suppression undermines confidence in the outcome of the trial.”

Angelone, 300 F.3d at 505 (internal quotation and citation omitted). Materiality generally



                                                  3
  Case 1:19-cr-00059-LO Document 143 Filed 09/15/20 Page 4 of 6 PageID# 914




requires “some indication that the pretrial disclosure of the disputed evidence would [enable] the

defendant significantly to alter the quantum of proof in his favor.” United States v. Caro, 597

F.3d 608, 621 (4th Cir. 2010). See United States v. Cessa, 861 F.3d 121, 128 (5th Cir. 2017)

(“Evidence is material if there is a reasonable probability that, had the evidence been disclosed to

the defense, the result of the proceeding would have been different.”). As explained in the

Government's Ex Parte Pleading (attaching an unredacted version of the Document for the Court

to review), the information redacted from the Document is not helpful to the defendant, much

less anything that would alter the quantum of proof in Hale’s favor.

       Finally, even if the redacted information were relevant to the defense under Fed. R. Crim.

P. 16, the government would be permitted to withhold it from discovery under the Classified

Information Procedures Act ("CIPA"). Regardless of whether information is “relevant” to Hale's

defense, under CIPA, the government is permitted to withhold it from discovery so long as it is

not “helpful.” Through examination of the attachment to the Government's Ex Parte Pleading,

the Court can confirm that the redacted information would not be “helpful to the defense of [the]

accused.” United States v. Mejia, 448 F.3d 436, 455-56 (D.C. Cir. 2006) (quoting United States

v. Yunis, 867 F.2d 617, 623 (D.C. Cir. 1989) and Roviaro v. United States, 353 U.S. 53 60-61

(1957)).

       Inasmuch as the information redacted from the Document is not exculpatory, material

under Fed. R. Crim. P. 16, or helpful to the defense, Hale is not entitled it.

       Finally, as explained the Government's Ex Parte Pleading, government provided the

defense in discovery with a page of the Document that contains six words that should have been

redacted but were not. Accordingly, we ask this Court to direct the defense to return to the

government all its copies of the page of the Document marked as Bates 13322, and receive in its



                                                  4
  Case 1:19-cr-00059-LO Document 143 Filed 09/15/20 Page 5 of 6 PageID# 915




place from the government a version of that page that redacts the last six words of the third full

paragraph on that page.

       A proposed order is enclosed. In accordance with this pleading and the government's ex

parte pleading filed earlier today, that order would (a) confirm that the United States will provide

to Hale a copy of the pages in the Document marked as Bates 13323 and 13324 that does not

redact the last two rows of the referenced chart; (b) deny Hale's motion with respect to all other

redactions; and (c) authorize the United States to retract the page in the Document marked as

Bates 13322, and replace it with a version of the page that redacts the final six words of the third

full paragraph on that page.

                                                      Respectfully submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney

                                              By:                    /s/
                                                      Gordon D. Kromberg
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      2100 Jamieson Avenue
                                                      Alexandria, Virginia 22314
                                                      Phone: (703) 299-3700
                                                      Fax: (703) 299-3981
                                                      Email: gordon.kromberg@usdoj.gov




                                                 5
  Case 1:19-cr-00059-LO Document 143 Filed 09/15/20 Page 6 of 6 PageID# 916




                                      Certificate of Service

       I hereby certify that on September 15, 2020, I electronically filed the foregoing

GOVERNMENT’S UNCLASSIFIED RESPONSE TO DEFENSE’S MOTION TO COMPEL

PRODUCTION OF UNREDACTED VERSION OF CLASSIFIED DOCUMENT (BATES NO.

13318 – 13325) and SUPPLEMENTAL PROTECTIVE ORDER with the Clerk of Court using

the CM/ECF system, which will send a notification of such filing (NEF) to counsel of record.



                                                                      /s/           .
                                                     Gordon D. Kromberg
                                                     Assistant United States Attorney
                                                     Virginia Bar No. 33676
                                                     Assistant United States Attorney
                                                     Attorney for the United States
                                                     2100 Jamieson Avenue
                                                     Alexandria, VA 22314
                                                     (703) 299-3700
                                                     (703) 837.8242 (fax)
                                                     gordon.kromberg@usdoj.gov




                                                6
